DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 3/09/21 by the applicant have been received and fully considered.

EXAMINER'S AMENDMENT
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In the drawings;
Figures 2-3 and 4A-4B should be labeled as “PRIOR ART”.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 1-20
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	Furthermore, the prior art of record does not teach, a switching architecture for providing input voltage signals from input voltage lines to global word lines connected to a memory  “a first switching block receiving a first set of positive voltages used to bias unselected word lines and being connected to a first output line providing a first output bias voltage; a second switching block receiving a second set of positive voltages and a third set of negative voltages used to bias selected word lines and being connected to a second output line providing a second output bias voltage; and a plurality of final switches being input connected to the first and second output lines and output connected to a respective global word line”, as disclosed with all the limitations and presented in claim 1.
	Also as for claims 9 and 17, the prior art of record does not teach a specific high voltage switch comprising “a first depletion NMOS transistor and a second depletion NMOS transistor parallel inserted between the positive voltage supply and a first internal node, the first depletion NMOS transistor having a control terminal connected to the output terminal of the high voltage switch circuit and the second depletion NMOS transistor having a control terminal receiving a first shifted enabling signal; a PMOS transistor inserted between the first internal node and the output terminal and having a control terminal receiving a second shifted enabling signal; an NMOS transistor inserted between a second internal node and the negative voltage supply and having a control terminal receiving a third shifted enabling signal; and a cascode block inserted between the output terminal and the second internal node and comprising a further NMOS transistor inserted between the output terminal and the second internal node and having a control terminal receiving the second shifted enabling signal and a bulk terminal connected to the negative voltage supply”.
	Regarding dependent claims 2-16 and 18-20, they are allowed for similar reasons with respect to independent claims 1 and 17 above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The closest prior art to the present invention is Koo (US 8520445) disclose a memory device comprising a block switch transferring voltage from a global line to a local line connected to a memory cell array in response to a block 
U.S. Patent Application Pub. No. 2017/0084339 (Son et al.) disclose a high voltage switch circuit (10) has a switching circuit configured to include a depletion transistor and a high voltage transistor.
U.S. Patent Application Pub. No. 2013/0107627 (Toyama et al.) disclose a biasing word line switching method by applying (702) negative voltage to a substrate, and applying select voltage to the wordline switch transistor, while applying first voltage and negative voltage.
But none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above. 
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
March 24, 2021

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824